DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 27, set forth in the Office Action mailed 08/04/21, is hereby withdrawn due to amendments made by the Applicant.

Allowable Subject Matter
Claims 1, 3-6, 11, 13, 14, 16, 17, 19, 24, 25, 27-30, and 40-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Bell et al., fails to teach:
“using said power-supplying system to scan a field of view for detection of at least one sign having at least one asymmetric property, associated with at least one power-receiving device”, as set forth in claim 1;
“a detector associated with said transmitter, adapted to detect at least one sign in a field of view of said transmitter”, as set forth in claim 13;
“a sign identification system associated with said at least one transmitter, and adapted to identify signs associated with said at least one receiver”, as set forth in claim 16; and
a sign disposed on a receiver … wherein said wireless power supply system comprises at least one sensor associated with said wireless power supply, for detecting said sign”, as set forth in claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        January 4, 2022